Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
2.	Claims 26-45 have been allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 26-45 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 26 and 43, including: “receiving, one or more Packet Data Convergence Protocol (PDCP) Packet Data Units (PDUs) destined for a User Equipment (UE) and which may be forwarded to the UE by wireless transmission from the first network node or which may be forwarded by the first network node to the second network node for wireless transmission by the second network node to the UE; obtaining, an expected queuing time of PDCP PDUs at the first network node and an expected queuing time of PDCP PDUs at the second network node, the expected queuing time of PDCP PDUs at each of the first and second network nodes representing an expected time to be spent by a PDCP PDU waiting in a queue at the respective network node for wireless transmission to the UE; and determining forwarding of a flow of PDCP PDUs destined for the UE, based on the expected queuing times time of PDCP PDUs at the first network node and based on the expected queuing time of PDCP PDUs at the second network node”.
					Conclusion

                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462